TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 2, 2014



                                      NO. 03-12-00675-CV


          Nagakrishna Reddy, M.D.; and New Braunfels Ob/Gyn, P.A., Appellants

                                                 v.

                           Haley Hebner and Darrin Charles Scott,
               Individually and as Next Friends of R. M. S., a Minor, Appellees




           APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR
               DISSENTING OPINION BY JUSTICE PEMBERTON




This is an interlocutory appeal from the order signed by the trial court on September 21, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s order and remands the

case to the trial court with instructions to award appellants reasonable attorney’s fees and costs

of court and to dismiss appellees’ claims with prejudice. The appellees shall pay all costs

relating to this appeal, both in this Court and the court below.